Case 1:19-cv-11558-PBS Document 1-1 Filed 07/17/19 Page 1 of 15

EXHIBIT 1

 
 

   

“| Gase 1:19-¢

 

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. SUFFOLK SUPERIOR COURT _
Civil Action Now / J FYC VII

CATHERINE HARRIS, )
AS PERSONAL REPRESENTATIVE ).
OF LARUSSIA Y. HARRIS, )
Plaintiff, )
) COMPLAINT AND
ve DEM, Ei
)  TRARE CEIVED
CITY OF BOSTON, TUFTS MEDICAL )
CENTER, AND MATTHEW MOSTIFI,D.O.,_ ) MAY 14 2019
Defendants. ~ ) SOURT-CIVIL
SUPERIOR © : VAN
PARTIES ME RIAGISTRATE

The Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y.
Harris, deceased, having been duly appointed by the Suffolk Probate and Family Court,
on February 8, 2018, and is the parent of the deceased.

The City of Boston (“City”), is a municipal corporation in charge of operating the Boston
Police Department.

The Defendant, Matthew Mostofi, D.O. (““Mostofi”), was at all times relevant to this
Complaint a physician licensed to practice his profession in the Commonwealth of
Massachusetts and who practiced at Tufts Medical Center which has a principal place of
business at 800 Washington Street, Boston, Suffolk County, in the Commonwealth of
Massachusetts.

The Defendant, Tufts Medical Center (“Tufts”), is a Massachusetts corporation duly existing
under the laws of the Commonwealth of Massachusetts, with a principal place of business
located at 800 Washington Street, Boston, Suffolk County, in the Commonwealth of
Massachusetts.

COUNT ONE

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 4 of this Complaint as if each were set forth herein in their entirety.

On or about May 14, 2016, the City, acting through its agents, servants, and employees,
who were acting within the scope of their employment, caused the arrest and
imprisonment of Larussia Y. Harris.
  
 

7, On or about May 16, 2016, while in the care, custody, and control of the City’s agents,
servants, and employees, Larussia Y. Harris, suffered severe medical complications and
died.

8. The City, acting through its agents, servants, and employees, who were acting within the
scope of their employment:

a. Failed to properly hire, train, and supervise those members of the Boston Police
Department who were in any way involved in the arrest and incarceration of Larussia
Y, Harris;

b. Failed to properly supervise, control, or house Larussia Y. Harris while under their
care, custody, and control;

c. Failed to properly monitor Larussia Y. Harris’ medical condition, activities and
movements while under their care, custody and control;

d. Failed to provide Larussia Y. Harris with safekeeping, care, protection and proper
medical treatment while under their care and custody;

e. Failed to follow normal and accepted police practices and procedures; and
f. Were otherwise negligent in the care, custody, and control of Larussia Y. Harris.

9. As a result thereof, Larussia Y. Harris, suffered great pain of body and anguish of mind
for a period of time, and incurred expenses for medical care and attendance, and
thereafter died,

10. On May 10, 2018, in accordance with M.G.L. c. 258 § 4, the Plaintiff notified the City of
the incident described above. The Plaintiff did not receive a denial of the claim in
writing within six months following the date upon which it was presented to the City.

11. This count is for conscious suffering and is brought for the benefit of the Estate of
Larussia Y. Harris. ‘

WHEREFORE, the Plaintiff demands judgment against the City for damages plus
interest, costs and expenses,

COUNT TWO

12. The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 11 of this Complaint as if each were set forth herein in their entirety.

13. This count is for death brought by the executor for the use of next of kin of Larussia
Harris.

9-cv-11558-PBS: Document tb Filed:07/17/19 Page 3-0f 25
14,

15.

16.

17,

18.

19.

20.

21.

 

WHEREFORE, the Plaintiff demands judgment against the City for damages plus
interest, costs and expenses.

COUNT THREE

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 13 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

The Defendant, Mostofi, was at all times relevant to this Complaint a physician licensed to
practice medicine in the Commonwealth of Massachusetts with a principal place of business
at 800 Washington Street, Boston, Massachusetts.

The material facts and events that pertain to the claims and assertions set forth in this
Complaint took place in Suffolk County, the Commonwealth of Massachusetts.

This action is brought to recover for the wrongful death of Larussia Harris on May 14, 2016
and for the benefit of her next of kin, pursuant to M.G.L.A. c. 229 §1 et seq., and for the
personal and the emotional injuries that the Decedent suffered prior to her death, as a direct
and proximate result of the facts and events described herein.

At all times relevant to this complaint, the defendant, Mostofi, represented and held himself
out to be a physician, skilled in the treatment of various illnesses and conditions and, in
particular, represented to the plaintiff's decedent that he was knowledgeable, competent, and
qualified to diagnose and treat the plaintiff's decedent’s condition during the relevant time
period.

Prior to her death on May 14, 2016, the plaintiff's decedent’s submitted herself to the care
and treatment of the defendant, Mostofi, who negligently, carelessly, and without regard for
the plaintiff's decedent’s health and well-being, treated the plaintiff's decedent in a manner
resulting in the plaintiff's decedent enduring conscious pain and suffering, and her
premature and preventable death on May 14, 2016.

The death of Plaintiffs decedent and the damage to her estate, were the direct and proximate
result of the carelessness, unskillfulness, negligence and improper care and treatment by the
defendant, Mostofi, including, but not limited to the following:

a. Defendant’s misrepresentations to the plaintiff's decedent that he was knowledgeable,
skillful, and competent to diagnose and treat the plaintiff's decedent’s medical condition
at all relevant times including the date of her death on May 14, 2016,

b. Defendant’s failure to adequately and properly diagnose the plaintiff's decedent’s
medical condition at all relevant times including the date of her death on May 14, 2016,
and his failure to prescribe proper and timely treatment for said condition;
 

c. Defendant’s failure to recognize, or have the knowledge to recognize his inability and
lack of skill to diagnose and treat the plaintiff's decedent, when the defendant knew or
should have known in the exercise of due care, the foreseeable consequences of his
inability and failure to properly and skillfully provide the plaintiffs decedent with
acceptable medical and diagnostic services;

d. Defendant’s failure to possess or negligent failure to exercise that degree of skill,
training, and care as is possessed and exercised by average qualified members of the
medical profession practicing his specialty; and

e. Defendant’s failure to inform and to warn of the risks involved in or associated with the
plaintiff's decedent’s condition and failure to inform and to warn about the treatment of
said condition.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

22.

23.

24,

25.

COUNT FOUR

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 21 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.

As the direct and proximate result of the carelessness and negligence of the defendant,
Mostofi, the decedent, Plaintiff's decedent, was caused to suffer consciously up to and until
her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

26.

27.

28.

COUNT FIVE

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 25 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

The defendant, Mostofi, was at all times relevant to this complaint a physician licensed to
practice his profession in the Commonwealth of Massachusetts.

 
 

29.

30.

31,

32.

33.

«) Case. 1:19-cv-11558-PBS: Document:t+ts- Filed: 07/2 7429 PAGe-6. OFS co osccyeerereeannneseon es

The material facts and events that pertain to the claims and assertions set forth in this
Complaint took place in Suffolk County, the Commonwealth of Massachusetts.

This action is brought to recover for the wrongful death of Plaintiff's decedent for the
benefit of her next of kin, pursuant to M.G.L.A. c. 229 §1 et seq.

At all times relevant to this complaint, the defendant, Mostofi, represented and held himself
out to be a physician, skilled in the treatment of various illnesses and conditions and, in
particular, represented to the Plaintiff's decedent’s that he was knowledgeable, competent,
and qualified to diagnose and treat the plaintiff's decedent’s at all relevant times up to and
including the decedent’s date of death on May 14, 2016.

At all relevant rimes to this complaint, the Plaintiff's decedent submitted herself to the care
and treatment of the defendant, Mostofi, who negligently, carelessly, and without regard for
the Plaintiff's health and well-being, treated the Plaintiffs decedent in a manner resulting in
the Plaintiffs decedent’s death on May 14, 2016.

The death of Plaintiff's decedent and the damage to her estate, including, but not limited to
her funeral and burial expenses, were the direct and proximate result of the malicious,
willful, wanton or reckless conduct of the defendant, Mostofi, or by the gross negligence of
the defendant at all relevant times including the date of her death on May 14, 2016.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

34.

35.

36.

37.

38.

COUNT SIX

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 33 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

The defendant, Mostofi, was at all times relevant to this complaint a physician licensed to
practice his profession in the Commonwealth of Massachusetts.

This action is brought to recover for the conscious pain and suffering of the decedent,
Plaintiffs decedent. —

As the direct and proximate result of the carelessness and negligence of the defendant,
Mostofi, the decedent, Plaintiff's decedent, was caused to suffer consciously up to and until
her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.
 

39.

40,

41.

42.

43,

44,

45,

COUNT SEVEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 38 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

The defendant, Mostofi, was at all times relevant to this complaint a physician licensed to
practice his profession in the Commonwealth of Massachusetts.

At all relevant times up to and including the date of the decedent’s death on May 14, 2016,
the defendant, Mostofi, contracted with the plaintiff decedent to provide professional
services related to the plaintiffs decedent’s medical care and treatment.

The defendant, Mostofi, expressly and impliedly warranted to the plaintiff's decedent that he
would perform and render said professional services in accordance with accepted standards
for the practice of medicine, and that he would possess and exercise that degree of skill and
care possessed and exercised by the average qualified members of the medical profession
practicing her specialty.

At all relevant times up to and including the date of the decedent’s death on May 14, 2016,
the defendant, Mostofi, breached his express and implied warranties by failing to perform
and render professional services in accordance with accepted standards for the practice of
medicine, and by failing to possess and exercise that degree of skill and care possessed and
exercised by the average qualified members of the medical profession practicing his
specialty, which breach resulted in the death of Plaintiff's decedent.

The death of Plaintiffs decedent and the damage to her estate, including, but not limited to
her funeral and burial expenses, were the direct and proximate result of the defendant,

Mostofi’s breach of express and implied warranties.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses,

46.

47,

COUNT EIGHT

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 45 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,

_ deceased, having been duly appointed by the Suffolk Probate and Family Court, on

February 8, 2018, and is the parent of the deceased.

led 07/17/19" Page 7 Of US se
48.

49,

50.

 

The defendant, Mostofi, was at all times relevant to this complaint a physician licensed to
practice his profession in the Commonwealth of Massachusetts.

This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.

As the direct and proximate result of the carelessness and negligence of the defendant,
Mostofi, Plaintiff's decedent, was caused to suffer consciously up to and until her time of
death.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

Sl.

52.

53.

54,

55.

56.

57.

COUNT NINE

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 50 of this Complaint as if each were set forth herein in their entirety.

At all relevant times up to and including the date of the decedent’s death on May 14, 2016,
average qualified members of the medical profession practicing the defendant's specialty
knew or should have known of the risks, potential consequences and alternatives to the
defendant’s choice of treatment of the plaintiff's decedent.

At all relevant times up to and including the date of the decedent’s death on May 14, 2016,
the defendant, Mostofi, knew or should have known of the risks, potential consequences and
alternatives to the defendant’s choice of treatment of the plaintiff's decedent.

At all relevant times up to and including the date of the decedent’s death on May 14, 2016,
the defendant, Mostofi, did not inform the plaintiff's decedent’s of the alternatives to and
risks and potential consequences of the defendant’s choice of treatment of the plaintiff's
decedent.

If the defendant, Mostofi, had informed the plaintiff's decedent’s of the alternatives to and
risks and potential consequences of the defendant’s choice of treatment of the plaintiff's
decedent, neither the plaintiff's decedent nor a reasonable person in their position would
have elected the defendant’s choice of treatment.

The alternatives to and the risks and potential consequences of the defendant’s choice of
treatment were material to a decision by the plaintiff's decedent and a reasonable person in
her position as to whether to have the plaintiffs decedent undergo the defendant’s choice of

=v treatment.

7 The death of Plaintiff's decedent and'thé damage,to her estate, including, but not limited to

her funeral arid burial expenses, were the direct and proximate result of the defendant,
Mostofi’s failure to obtain the informed consent of the plaintiff's decedent.
   

ase 1:19-ev-11558-PBS Document-1=1 Filed 07/17/19 Page 9 of 45.

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

58.

59,

60.

COUNT TEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 57 of this Complaint as if each were set forth herein in their entirety.

This action is brought to recover for the conscious pain and suffering of the decedent,
Plaintiff's decedent.

As the direct and proximate result of the defendant, Mostofi’s failure to inform the
plaintiff's decedent’s of the alternatives to and risks and potential consequences of the
defendant's treatment, the plaintiff's decedent, was caused to suffer consciously up to and
until her time of death,

WHEREFORE, the Plaintiff demands judgment against Defendant Mostofi for damages

plus interest, costs and expenses.

él.

62.

63.

64.

65.

66.

COUNT ELEVEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 60 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

The defendant, Tufts, was at all times relevant to this complaint a corporation duly
organized and existing under the laws of the Commonwealth of Massachusetts, with a
principal place of business at 800 Washington Street, Boston, Massachusetts.

The material facts and events that pertain to the claims and assertions set forth in this
complaint took place in Suffolk County, the Commonwealth of Massachusetts.

This action is brought to recover for the wrongful death of Plaintiff's decedent for the
benefit of her next of kin, pursuant to M.G.L.A. c. 229 §1 et seq., suffered as a direct and
proximate result of the facts and events described herein.

At all times relevant to this complaint, the defendant, Tufts, by its agents, servants, or .
employees, represented and held itself out to be a medical entity, skilled in the treatment of
various illnesses and conditions and, in particular, represented to the plaintiff's decedent’s

_ .that it was knowledgeable, competent, and qualified to diagnose and treat the plaintiffs

decedent’s condition at all relevant times including the date of her death on May 14, 2016.
Case 1:19-cv-11558-PBS Document 1st) Filed:07/27/49-Page-10-OF Los) pepe

67. Atall relevant times including the date of her death on May 14, 2016, the plaintiff's
decedent’s submitted herself to the care and treatment of the defendant, Tufts in Boston,
Massachusetts, by its agents, servants, or employees, who negligently, carelessly, and
without regard for the plaintiffs’ decedent’s health and well-being, treated the plaintiff's
decedent in a manner resulting in the plaintiffs decedent's death on May 14, 2016.

68. The death of Plaintiff's decedent and the damage to her estate, were the direct and proximate
result of the carelessness, unskillfulness, negligence and improper care and treatment by the
defendant, Tufts in Winchester, Massachusetts, by its agents, servants, or employees,
including, but not limited to the following:

a. Defendant’s misrepresentations to the plaintiff's decedent that it was knowledgeable,
skillful, and competent to diagnose and treat the plaintiff's decedent's medical condition
at all relevant times including the date of her death on May 14, 2016;

b. Defendant’s failure to adequately and properly diagnose the plaintiff's decedent’s and
medical condition at all relevant times including the date of her death on May 14, 2016,
and its failure to prescribe proper and timely treatment for said condition;

c. Defendant’s failure to recognize, or have the knowledge to recognize its inability and
lack of skill to diagnose and treat the plaintiff's decedent, when the defendant knew or
should have known in the exercise of due care, the foreseeable consequences of its
inability and failure to properly and skillfully provide the plaintiff's decedent with
acceptable medical and diagnostic services;

d. Defendant’s failure to possess or negligent failure to exercise that degree of skill,
training, and care as is possessed and exercised by average qualified members of the
medical profession practicing its specialty;

e. Defendant’s failure to inform and to warn of the risks involved in or associated with the
plaintiff's decedent’s condition and failure to inform and to warn about the treatment of
said condition; and

f. Defendant’s failure to exercise reasonable care in hiring, supervising, employing and/or
continuing to employ its agents, servants, or employees.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages
plus interest, costs and expenses.

COUNT TWELVE

69. The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 68 of this Complaint as if each were set forth herein in their entirety.

70. Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

71. This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.
so) Case,

  

1558-PBS° Document 121 Filed: 07/17/19 Page LL of 25°

72. As the direct and proximate result of the carelessness and negligence of the defendant, Tufts
of Boston, Massachusetts, by its agents, servants, or employees, the decedent, Plaintiff's
decedent, was caused to suffer consciously up to and until her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages
plus interest, costs and expenses.

COUNT THIRTEEN

73. The Plaintiffrepeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 72 of this Complaint as if each were set forth herein in their entirety.

74. Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

75. The defendant, Tufts of Boston, Massachusetts, was at all times relevant to this complaint a
corporation duly organized and existing under the laws of the Commonwealth of
Massachusetts, with a principal place of business at 800 Washington Street, Boston,
Massachusetts.

76. The material facts and events that pertain to the claims and assertions set forth in this _
Complaint took place in Suffolk County, the Commonwealth of Massachusetts.

77. This action is brought to recover for the wrongful death of Plaintiff's decedent for the
benefit of her next of kin, pursuant to M.G.L.A. c. 229 §1 et seq.

 

78. At all times relevant to this complaint, the defendant, Tufts of Boston, Massachusetts, by its
agents, servants, or employees, represented and held itself out to be a medical entity, skilled
in the treatment of various illnesses and conditions and, in particular, represented to the
plaintiff's decedent that it was knowledgeable, competent, and qualified to diagnose and
treat the plaintiff's decedent’s condition at all relevant times including the date of her death
on May 14, 2016.

79.  Atall relevant times including the date of her death on May 14, 2016, the plaintiff's
decedent’s submitted herself to the care and treatment of the defendant, Tufts of Boston,
Massachusetts, by its agents, servants, or employees, who negligently, carelessly, and
without regard for the plaintiff's decedent’s health and well-being, treated the plaintiff's
decedent in a manner resulting in the plaintiff's decedent’s death on May 14, 2016.

80. The death of Plaintiff's decedent and the damage to her estate, including, but not limited to
her funeral and burial expenses, were the direct and proximate result of the malicious,
willful, wanton or reckless conduct of the defendant, Tufts of Boston, Massachusetts, by its
agents, servants, or employees, or by the gross negligence of the defendant at all relevant
times including the date of her death on May 14, 2016.

10
 

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

81.

82.

83.

84.

COUNT FOURTEEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 80 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.

As the direct and proximate result of the malicious, willful, wanton or reckless conduct of
the defendant, Tufts, by its agents, servants, or employees, the decedent, Plaintiff's
decedent, was caused to suffer consciously up to and until her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

85.

86.

87.

88.

89,

COUNT FIFTEEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 84 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

At all relevant times including the date of her death on May 14, 2016, the defendant, Tufts,
by its agents, servants, or employees, contracted with the plaintiff's decedent to provide
professional services related to the plaintiff's decedent’s medical care and treatment.

The defendant, Tufts, by its agents, servants, or employees, expressly and impliedly
warranted to the plaintiff's decedent’s that it would perform and render said professional
services in accordance with accepted standards for the practice of medicine, and that it
would possess and exercise that degree of skill and care possessed and exercised by the
average qualified members of the medical profession practicing its specialty.

At all relevant times including the date of her death on May 14, 2016, the defendant, Tufts,
by its agents, servants, or employees, breached its express and implied warranties by failing
to perform and render professional services in accordance with accepted standards for the
practice of medicine, and by failing to possess and exercise that degree of skill and care

{1

1558-PBS “Document 1-4 Filed: 07/47/19 Page 12 oF 25-1
90.

oe Case 1:19-cv-11558-PBS  Document'1-1* Filed:07/17/19" Page 13 of 1S"

possessed and exercised by the average qualified members of the medical profession
practicing its specialty, which breach resulted in the death of Plaintiff's decedent.

The death of Plaintiff's decedent and the damage to her estate, including, but not limited to
her funeral and burial expenses, were the direct and proximate result of the defendant,

Tufts’s breach of express and implied warranties.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

91.

92.

93.

94,

COUNT SIXTEEN

- The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs

1 through 90 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.

As the direct and proximate result of the malicious, willful, wanton or reckless conduct of
the defendant, Tufts, by its agents, servants, or employees, the decedent, Plaintiff's
decedent, was caused to suffer consciously up to and until her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

95.

96.

97.

98.

COUNT SEVENTEEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 94 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court,on
February 8, 2018, and is the parent of the deceased.

At all relevant times including the date of her death on May 14, 2016, average qualified
members of the medical profession practicing the defendant's specialty knew or should have
known of the risks, potential consequences and alternatives to the defendant's choice of
treatment of the plaintiff's decedent.

At all relevant times including the date of her death on May 14, 2016, the defendant, Tufts,
by its agents, servants, or employees, knew or should have known of the risks, potential

12
  

99.

100.

101.

102.

~ Case 4:19-pv-11558-PBS Document 1-1" Filed'07/17/19° Page 14 of 15

 

consequences and alternatives to the defendant's choice of treatment of the plaintiff's

decedent.

At all relevant times including the date of her death on May 14, 2016, the defendant, Tufts,
by its agents, servants, or employees, did not inform the plaintiff's decedent of the
alternatives to and risks and potential consequences of the defendant's choice of treatment of
the plaintiffs’ decedent.

If the defendant, Tufts, by its agents, servants, or employees, had informed the plaintiff's
decedent of the alternatives to and risks and potential consequences of the defendant's
choice of treatment of the plaintiff's decedent, neither the plaintiff's decedent nor a
reasonable person in their position would have elected the defendant's choice of treatment.

_The alternatives to and the risks and potential consequences of the defendant's choice of

treatment were material to a decision by the plaintiff's decedent and a reasonable person in
their position as to whether to have the plaintiff's decedent undergo the defendant's choice
of treatment.

The death of Plaintiff's decedent and the damage to her estate, including, but not limited to
her funeral and burial expenses, were the direct and proximate result of the defendant, Tufts,
by its agents’, servants’, or employees’ failure to obtain the informed consent of the
plaintiff's decedent.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

103.

104.

105.

106.

COUNT EIGHTEEN

The Plaintiff repeats and reavers fully herein the facts and allegations set forth in Paragraphs
1 through 102 of this Complaint as if each were set forth herein in their entirety.

Plaintiff, Catherine Harris, is the Personal Representative of the Estate of Larussia Y. Harris,
deceased, having been duly appointed by the Suffolk Probate and Family Court, on
February 8, 2018, and is the parent of the deceased.

This action is brought to recover for the conscious pain and suffering of the Plaintiff's
decedent.

As the direct and proximate result of the malicious, willful, wanton or reckless conduct of
the defendant, Tufts, by its agents, servants, or employees, the decedent, Plaintiffs
decedent, was caused to suffer consciously up to and until her time of death.

WHEREFORE, the Plaintiff demands judgment against Defendant Tufts for damages

plus interest, costs and expenses.

THE PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL ISSUES SO TRIABLE.

13
es. Case: 1:19-cv-11558-PBS:Document:1-1Filed 07/17/19 "Page 1S Of 151 rrr

Respectfully submitted,

The Plaintiff,
| Vi Le .
z Ce

By her Attorne
be He

Richard M. Welsh, Jr., Esq., BBO # 552732-——:
Christopher W. Kita, Esq., BBO #272480 -

Law Office of Howard M. Kahalas, P.C.

6 Beacon Street, Suite 1020

Bo 02108

617) 523-4155

 
  
 

 

Nn
Awe M. "eso #632763)
INICOLA, SEZKIGSON & UPTON, LLP.
6 Beacon Streets-Surté 700
Boston, MA 02108

(617) 279-2592

Dated: May 14, 2019

 
